The opinion of the court was delivered by
Dixon, J.
One reason presented for denying the jurisdiction of the District Court is that the attorney had no authority ¿o consent to the institution of the suit. This need not be *486considered, because the prosecutor herself, with knowledge of all the material facts on which her rights depended, ratified-what her attorney had done by personally appearing and contesting the action. Story on Agency, § 243.
The other reason for denying jurisdiction is that the District Court in Jersey City had no legal power to entertain a suit against the prosecutor, she being a resident in Hoboken, andthere being a District Court in that city.
This claim is based upon the sixth section of the act constituting District Courts, (Rev., p. 1300,) which, after making, every suit of a civil nature at law, involving not more than a specified sum, cognizable in those courts, declares that said courts shall have jurisdiction, exclusive of all other courts whatever, in all cases arising under the act, where the party defendant resides within the limits of the city wherein said court or courts shall be established. The counsel for the prosecutorcontends that this clause imposes a limit to the jurisdiction of each court, beyond which its judicial function cannot be exercised; that if the defendant in any action resides in a city where a District Court exists, no other District Court has thecapability of acquiring jurisdiction over that particular controversy. Thus, he seeks to bring the case within the principlethat consent cannot confer jurisdiction over a matter not otherwise within the cognizance of the court.
This claim makes it necessary to note the distinction existing between jurisdiction over subject matter and jurisdiction over persons. By the former is generally intended lawful authority to try and decide the questions involved, considered apart from the litigants themselves; by the latter, lawful judicial authority over those litigants. Sometimes the law under which a tribunal is organized confers jurisdiction in such terms-that the status of parties is evidently designed to constitute one of the legal bases of authority. Thus, in the grant of judicial power to the government of the United States, the citizenship-of parties is made a condition of jurisdiction. U. 8. Const., art. III., § 2. In actions brought in the federal courts under this grant, the essential fact of citizenship must be averred *487upon the record, or the courts cannot lawfully proceed. M. C. & L. M. Railway Co. v. Swan, 111 77. S. 379. So, in the .creation of certain strictly local courts within the State of New Y ork, the jurisdiction was expressly limited to cases in which the cause of action arose within a designated territory, or the subject of the action was situated, or the defendant resided or was served with process, within that territory. Thereupon it was held that some one of these elements of locality must exist to confer upon the court jurisdiction of the cause, and that to extend the jurisdiction to causes not thus localized would strip the courts of the local character with which the legislature had clothed them. Wheelock v. Lee, 74 N. Y. 495; Davidsburgh v. Insurance Co., 90 N. Y. 526. In such instances as these, the status of the litigants is ranked with the subject matters in controversy, as denoting'a class of causes to which the jurisdiction is confined, because of the precise terms in which the limited jurisdiction is granted.
But in our act constituting District Courts, jurisdiction-over causes does not seem to be made dependent upon the status• of litigants. No restrictive terms.so confining it appear. Every suit of a civil nature at law, involving not more than a designated sum, and except certain specified causes of action, is made cognizable in these courts. The boundaries of jurisdiction are thus determined by the nature of the controversy, and not by the place of its origin or the status of the parties. The added clause, giving each court exclusive jurisdiction over such suits when the parties defendant reside within the city where the court is held is not necessarily, nor most reasonably, to be regarded as detracting from the previous grant, but possesses merely a force quite consistent with it. The office of this clause is to secure to the residents of these cities the privilege of having suits against them, within the act, brought only in that tribunal which is convenient for them. It indicates simply the persons who may not be compelled to submit to other jurisdictions. The exemption granted thus appears to be a mere personal privilege, and therefore those who have it may waive it at pleasure. If a defendant so favored be sued *488before some other tribunal and designs to avail himself of his privilege, he must either plead to the jurisdiction (3 Blaclcst. 298,) or move in time to be discharged. Pleading generally or going to trial without objection renders the authority of the court complete. Toland v. Sprague, 12 Peters 300; McCormick v. P. R. R. Co., 49 N. Y. 303.
We are therefore of opinion that the court below had jurisdiction of the cause, and its judgment must be affirmed, with costs.